Case: 19-40802      Document: 00515849533         Page: 1     Date Filed: 05/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                              May 5, 2021
                                  No. 19-40802
                               Conference Calendar                          Lyle W. Cayce
                                                                                 Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Noe Sanchez, Jr.,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                            USDC No. 4:18-CR-125-1


   Before Graves, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Noe Sanchez,
   Jr., has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Sanchez has filed a response. The record is not


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40802      Document: 00515849533           Page: 2    Date Filed: 05/05/2021




                                     No. 19-40802


   sufficiently developed to allow us to make a fair evaluation of Sanchez’s claim
   of ineffective assistance of counsel; we therefore decline to consider the claim
   without prejudice to collateral review. See United States v. Isgar, 739 F.3d 829,
   841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Sanchez’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                          2